Title: To George Washington from Samuel Holden Parsons, 23 March 1781
From: Parsons, Samuel Holden
To: Washington, George


                  
                     Dear General
                     Redding March 23rd-26 1781
                  
                  Agreeable to your Excellencys Orders; I have attended to the Business with which I was Charged; and have been through Various parts of the State where I judged the most Essential service might be Rendered; have succeeded in some Measure; but being Seized a few days ago with a fever am at present unable to stir abroad; hope in a short time to be able to attend to my duty where your Excellency shall direct; would wish it may be at Camp if thought best—should be happy to know your Excellency’s pleasure on this head; likewise to be favored with an answer to my Letter addressed to Your Excellency when absent on your Tour to the Eastward.
                  
                  
                     March 26th 1781P.S.  after writing the above; I received your Excellencys Letter of the 23rd Instant: Observed the contents; but not able to Answer it in full; I have matters of Importance to communicate to Your Excellency, which will do as soon as my health will admit, at present I am not able to Stir from my Bed without help. I am your Excellencys most Obedient Humble Servant
                  
                  
               Saml H. Parsons